DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to RCE/Amendment filed 09/15/2022.
Claims 1-20 are pending in this application. In the Amendment, claims 1, 6, 14 and 16 are amended.

	Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive. 
a) Applicant argued Chalkov fails to teach a desktop generation method and the desktop being formed by a plurality of blocks and that the grid cells or object frames are associated with the application. Chalkov also does not teach the grid cells to be independently selectable, moveable, and deletable.
Per a), the Examiner respectfully disagrees as Applicant’s specification (para.31) describes the desktop as a space for presenting an icon which Chalkov clearly teaches and Chalkov teaches associating an application which is represented by an icon to a grid cell/block (Chalkov, Figs.4-6, para.114, 118, 121, 124, application program presented in selected idle block). In addition, Chalkov teaches the blocks to be independently selectable, moveable, and deletable (Chalkov, para.123, object frames independently moveable; para.132, unoccupied blocks deleted)

b) Applicant argued Hsu does not teach "the shortcut icon and or program name is a different shape and or size than the first block such that it is not co-extensive with the first block".
Per b), the Examiner respectfully disagrees as Hsu teaches actual icon being smaller than the block in which it is displayed within wherein that block happens to include a background that is not the icon (Hsu, Figs.3-4, para.42, 46, icon smaller than block)

c) Applicant argued Chornenkey does not involve a method for generating a desktop. The key in the keyboard does not correspond to the block in the present application, which is to form a desktop, present an icon and be associated with application program.	
Per c), the Examiner respectfully disagrees in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Chalkov teaches the generation of a desktop (Chalkov, Figs.4-6, para.114, 118, 121, 124) while Chornenkey is used to teach the additional limitation of a trigger region such that a user click on the first block is detected as a trigger to perform an operation on the application program (Chornenky, Fig.15-16, para.38, 112-113). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
claimed invention.


Claims 1-3, 5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chalkov (US 2012/0306929) in view of Hsu et al. (“Hsu”, US 2012/0313962) and further in view of Chornenky (US 2013/0234949).
As per claim 1, Chalkov teaches a desktop generation method for a mobile terminal, comprising: 
creating a block class object, wherein the block class object comprises attribute information (Chalkov, para.105, 114, 122, screen editing mode sets a plurality of grid cells i.e. block class objects);
drawing, by calling a drawing function, a plurality of blocks based on the attribute information of the block class object (Chalkov, para.114, 116, 121, display unit displays grid cells), wherein the attribute information includes a background attribute for representing a background color of the block, a shape attribute for representing a shape of the block, and a size attribute for representing a distance of the block in a direction (Chalkov, para.105, 114, 122, each cell may be variably configured with shape/sizes/effects), and wherein the plurality of blocks are distributed on a whole screen of the mobile terminal without overlap to form a desktop (Chalkov, Fig.4) and each of the plurality of blocks is independently selectable, moveable, and deletable (Chalkov, para.123, object frames independently moveable; para.132, unoccupied blocks deleted), the plurality of blocks including at least one block that is an idle block, on which no shortcut for an application program is currently presented (Chalkov, Fig.4, idle block 261; Fig.5, idle block 266); and
presenting, in a first block that has been an idle block on the desktop, a shortcut icon and/or program name of a shortcut for an application program in a case that the shortcut for the application program is required to be presented on the desktop, wherein the application program is associated with the first block (Chalkov, Figs.4-6, para.114, 118, 121, 124, application program presented in selected idle block).
However, Chalkov does not teach wherein the shortcut icon and/or program name is a different shape and/or size than the first block such that it is not co-extensive with the first block, a location of the first block being a trigger region such that a user click on the first block is detected as a trigger to perform an operation on the application program. Hsu teaches an interface generation method wherein a shortcut icon is a different shape and/or size than the background block such that it is not co-extensive with the block (Hsu, Figs.3-4, para.42, 46, icon smaller than block).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Hsu’s teaching with Chalkov’s method in order to display various icons. 
Furthermore, the method of Chalkov and Hsu does not explicitly teach a location of the first block being a trigger region such that a user click on the first block is detected as a trigger to perform an operation on the application program. Chornenky teaches a method of icon selection wherein a location of a first block being a trigger region such that a user click on the first block is detected as a trigger to perform an operation on the application program (Chornenky, Fig.15-16, para.38, 112-113, clicking anywhere within rectangular region, i.e. triggered block, selects icon). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Chornenky’s teaching with the method of Chalkov and Hsu in order for the user to have more flexibility in selection.
As per claim 2, the method of Chalkov, Hsu and Chornenky teaches the method according to claim 1, wherein presenting, in an idle block on the desktop, a shortcut icon and/or program name of a shortcut for an application program in a case that the shortcut for the application program is required to be presented on the desktop comprises: 
monitoring a message of requiring creating a shortcut for an application program on the desktop which is sent from an operating system of the mobile terminal (Chalkov, para.106-111, object generation command); reading a shortcut icon and/or program name of the application program for which the shortcut is required to be created on the desktop (Chalkov, para.106-111, object generation command); detecting an idle block on the desktop and presenting the shortcut icon and/or program name of the application program in an idle block (Chalkov, Figs.4-6, para.118, 121, 124, application program presented in selected idle block 266). 
As per claim 3, the method of Chalkov, Hsu and Chornenky teaches the method according to claim 1, wherein the block is a rectangular block, a number of the plurality of blocks depends on factors including the shape of the block, a size of the block and a size of the screen, and the number of the plurality of blocks is NxM, wherein N is the number of the blocks on the desktop of the mobile terminal in a transverse direction, M is the number of the blocks on the desktop of the mobile terminal in a longitudinal direction, and N and M each are natural numbers greater than or equal to 2 (Chalkov, para.114, 122-123, each cell may be variably configured with shape/sizes/effect). 
As per claim 5, the method of Chalkov, Hsu and Chornenky teaches the method according to claim 3, wherein each block of the plurality of blocks is not transparent and is visible for a user (Chalkov, Fig.4, para.116, 120, each cell may be visible).
Claims 14-15 are similar in scope to claims 1-2 respectively, and are therefore rejected under similar rationale.

Claims 6-7, 9-11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chalkov (US 2012/0306929) in view of Kim et al. (“Kim”, US 2013/0187866).
As per claim 6, Chalkov teaches a desktop operation method for a mobile terminal, comprising: 
presenting a desktop generated on a screen of the mobile terminal (Chalkov, Fig.4), wherein the desktop comprises a plurality of blocks (Chalkov, para.123, object frames independently modifiable) distributed on a whole screen of the mobile terminal without overlap (Chalkov, Fig.4) each of the plurality of blocks being independently selectable, movable and deletable (Chalkov, para.123, object frames independently moveable; para.132, unoccupied blocks deleted), the plurality of blocks including at least one block that is an idle block, on which no shortcut for an application program is currently presented (Chalkov, Fig.4, idle block 261; Fig.5, idle block 266), wherein a shortcut icon and/or program name of a shortcut for an application program is presented in a first block that has been an idle block on the desktop in a case that the shortcut for the application program is required to be presented on the desktop, and wherein the application program is associated with the first block (Chalkov, Figs.4-6, para.118, 121, 124, application program presented in selected idle block); 
receiving an operation message by taking the desktop or a block comprised in the desktop as an operation object (Chalkov, para.123, object frames independently modifiable), and performing a corresponding operation on the operation object based on a type of the operation message (Chalkov, para.123, object frames independently modifiable by dragging).
However, Chalkov does not explicitly teach performing an action in a predetermined action manner to present a plurality of desktops generated on a screen of the mobile terminal. Kim teaches a method of desktop generation wherein an action is performed in a predetermined action manner to present a plurality of desktops generated on a screen of the mobile terminal (Kim, para.109,137, touch gesture to view add’l screens). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Kim’s teaching with Chalkov’s method in order for the user to have more flexibility in selection.
As per claim 7, the method of Chalkov and Kim teaches the method according to claim 6, wherein each of plurality of desktops is generated by: 
creating a block class object, wherein the block class object comprises attribute information, wherein the attribute information includes a background attribute for representing a background color of the block, a shape attribute for representing a shape of the block, and a size attribute for representing a distance of the block in a direction (Chalkov, para.105, 114, 122, each cell may be variably configured with shape/sizes/effects); and 
drawing, by calling a drawing function, the plurality of blocks based on the attribute information of the block class object (Chalkov, para.114, 116, 121, display unit displays grid cells).
As per claim 9, the method of Chalkov and Kim teaches the method according to claim 6, wherein the operation object is the desktop, the type of the operation message is integral movement of the desktop, and performing the corresponding operation on the operation object based on the type of the operation message comprises: 
detecting whether the operation message of integral movement is received by one of the plurality of desktops (Kim, para.109,137, touch gesture to sequentially display add’l screens one by one); and creating a list corresponding to the one desktop for recording sequence numbers of blocks comprised in the one desktop and position information of the blocks in the one desktop, in a case that the operation message of integral movement is received by the one desktop (Kim, para.109,137, touch gesture to sequentially display add’l screens one by one wherein inherent that memory stores arrangement of icons on desktop); and 
detecting a target position to which the one desktop is to be moved integrally, and drawing the desktop at the target position by calling a drawing function, based on the sequence numbers of the blocks and the position information of the blocks in the desktop recorded in the list (Kim, para.109, 137, touch gesture to sequentially display add’l screens one by one in target region 401). 
As per claim 10, the method of Chalkov and Kim teaches the method according to claim 6, wherein the operation object is the block in the desktop, the type of the operation message is selecting a block in one or more desktops (Chalkov, Fig.6, 12; para.123-126, 144, object frames independently modifiable by dragging) and moving the selected block to a target desktop (Kim, para.137, icons move by touch and drag between desktops), and performing the corresponding operation on the operation object based on the type of the operation message comprises: 
detecting whether the operation message of selecting and moving is received by a block in the screen of the mobile terminal (Chalkov, para.123, 144, object frames independently modifiable by dragging; Kim, para. para.117-118, 126-127, 137, 145, icons move by touch and drag gesture); and recording in a list a sequence number of the block and position information of the block in the desktop where the block is located, in a case that the operation message of selecting and moving is received by the block, wherein the list is created when the operation message of selecting and moving is received by a block in the screen of the mobile terminal for the first time (Kim, Fig.9, para.155-160, objects rearranged to fill in empty blocks); and 
detecting a target position to which the block is to be moved, and interchanging positions of an idle block on a desktop where the target position is located and the block in the list, based on the sequence number of the block and the position information of the block in the desktop where the block is located recorded in the list (Kim, Fig.9, para.155-160, objects rearranged to fill in empty blocks; Chalkov, Figs.6, 12; para.123-126, 144). 
As per claim 11, the method of Chalkov and Kim teaches the method according to claim 10, wherein it is detected whether there is an idle block in the desktop where the target position is located in a case that the target position to which the block is to be moved is detected (Kim, Fig.9, para.155-160, objects rearranged to fill in empty blocks; Chalkov, Figs.4-6, para.118, 121, 124, application program presented in selected idle block); and in a case that there is an idle block and the number of the idle blocks is greater than or equal to the number of the blocks recorded in the list, positions of the idle block and the block in the list are interchanged based on the sequence number of the block and the position information of the block in the desktop recorded in the list (Kim, Fig.9, para.155-160, objects rearranged to fill in empty blocks). 
Claim 16 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Claims 17-19 are similar in scope to claims 9-11 respectively, and are therefore rejected under similar rationale.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chalkov (US 2012/0306929), Hsu et al. (“Hsu”, US 2012/0313962) and Chornenky (US 2013/0234949) in view of in view of Dobroth et al. (“Dobroth”, US 2011/0105187).
As per claim 4, the method of Chalkov, Hsu and Chornenky teaches the method according to claim 3, wherein the blocks are spaced apart (Chalkov, Fig.4), however, does not explicitly teach spacing apart by a preset distance. Dobroth teaches a method of displaying icons wherein the blocks holding icons are spaced apart at equal intervals (Dobroth, para.25, 31; Fig.2, boundary 80, 82). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Dobroth’s teaching with the method of Chalkov, Hsu and Chornenky in order to clearly distinguish blocks from one another in an orderly fashion.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chalkov (US 2012/0306929) and Kim et al. (“Kim”, US 2013/0187866) in view of Hsu et al. (“Hsu”, US 2012/0313962) and further in view of Chornenky (US 2013/0234949).
As per claim 8, the method of Chalkov and Kim teaches the method to claim 6, however, does not teach wherein the shortcut icon and/or program name is a different shape and/or size than the first block such that it is not co-extensive with the first block, a location of the first block being a trigger region such that a user click on the first block is detected as a trigger to perform an operation on the application program. Hsu teaches an interface generation method wherein a shortcut icon is a different shape and/or size than the background block such that it is not co-extensive with the block (Hsu, Figs.3-4, para.42, 46, icon smaller than block).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Hsu’s teaching with the method of Chalkov and Kim in order to display various icons. 
Furthermore, the method of Chalkov, Kim and Hsu does not explicitly teach a location of the first block being a trigger region such that a user click on the first block is detected as a trigger to perform an operation on the application program. Chornenky teaches a method of icon selection wherein a location of a first block being a trigger region such that a user click on the first block is detected as a trigger to perform an operation on the application program (Chornenky, Fig.15-16, para.38, 112-113, clicking anywhere within rectangular region, i.e. triggered block, selects icon). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Chornenky’s teaching with the method of Chalkov, Kim and Hsu in order for the user to have more flexibility in selection.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chalkov (US 2012/0306929) and Kim et al. (“Kim”, US 2013/0187866) in view of Flint et al. (“Flint”, US 2012/0174010).
As per claim 12, the method of Chalkov and Kim teaches the method according to claim 6, wherein the operation object is the block in the desktop, the type of the operation message is selecting a block in one or more desktops and moving the selected block to a target desktop, and performing the corresponding operation on the operation object based on the type of the operation message (Chalkov, Figs.6, 12; para.123-126, 144; Kim, para.117-118, 126-127, 137, icons moved between desktops by touch and drag). However, the method of Chalkov and Kim does not teach receiving an operation message of selecting and moving two or more blocks of the plurality of blocks; selecting one of the selected two or more blocks and converging the rest of the selected two or more blocks around the one of the selected two or more blocks; and moving the two or more selected blocks simultaneously to a target position of the target desktop. Flint teaches a method of icon manipulation wherein an operation of selecting and moving two or more icons of the plurality of icons when the two or more icons are clicked (Flint, para.24, 30, Fig.4; selecting two or more clips and dragging); selecting one of the clicked two or more icons and converging the rest of the clicked two or more icons around the one of the clicked two or more icons (Flint, para.24, 31, Fig.4; selecting and dragging one of the clips i.e. clip 210 causes other icons to flock to that icon) and moving the two or more clicked icons simultaneously to a target position (Flint, para.27, 35, Fig.5B, icons 206 and 210 moved to selected location). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include Flint’s teaching with the method of Chalkov and Kim in order to move selected multiple icons simultaneously.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chalkov (US 2012/0306929) and Kim et al. (“Kim”, US 2013/0187866) in view of Chiang et al. (“Chiang”, US 2008/0184112).
As per claim 13, the method of Chalkov and Kim teaches the method according to claim 6, wherein the operation object is the block in the desktop (Chalkov, Fig.6, 12; para.123-126, 144, object frames), however does not teach the type of the operation message is displaying and hiding of the desktop, and performing the corresponding operation on the operation object based on the type of the operation message comprises: detecting whether the operation message of displaying and hiding is received by one of the plurality of desktops; changing an attribute value of a visible attribute of a block in the one desktop to an opposite attribute value, in a case that the operation message of displaying and hiding is received by the one desktop; refreshing the desktop, and drawing the block in the desktop by calling a drawing function to display the desktop and the block in the desktop or not drawing the block in the desktop by calling the drawing function to hide the desktop and the block in the desktop based on the attribute value. Chiang teaches a method of displaying shortcut icons on a desktop wherein the type of the operation message is displaying and hiding of the desktop (Chiang, para.44, Fig.5, hide option 56a), detecting whether the operation message of displaying and hiding is received by one of the plurality of desktops (Chiang, para.44, Fig.5, selection of hide option 56a); changing an attribute value of a visible attribute of a block in the one desktop to an opposite attribute value (Chiang, para.44, Fig.5, Show All 58a attribute changed to Hide attribute 56a); refreshing the desktop, and drawing the block in the desktop by calling a drawing function to display the desktop and the block in the desktop or not drawing the block in the desktop by calling the drawing function to hide the desktop and the block in the desktop based on the attribute value (Chiang, para.44, Fig.5, selection of either Hide option/Show All option determines what is displayed).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Chiang’s teaching with the method of Chalkov and Kim in order to view relevant icons.
Claim 20 is similar in scope to claim 13, and is therefore rejected under similar rationale.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M./
Sajeda MuhebbullahExaminer, Art Unit 2177



/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177